Citation Nr: 0832478	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a right wrist ligament injury 
with degenerative changes (major), currently rated as 20 
percent disabling.

2.  Entitlement to a compensable disability rating for 
service-connected right elbow with olecranon spur (major) 
bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review. 

A hearing was held in February 2007 in Washington, DC, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran's residuals of a right wrist ligament injury 
with degenerative changes (major) is manifested by some 
limitation of motion, with subjective complaints of pain, 
swelling and tenderness, but no indication of ankylosis of 
the wrist or severe disability of the muscles arising mainly 
from external condyle of the humerus.

2.  The veteran's right elbow with olecranon spur (major) 
bursitis is not manifested by limitation of the forearm with 
flexion to 110 degrees or less, extension limited to 45 
degrees or less, supination to 30 degrees or less, or 
pronation with motion lost beyond the last quarter of arc, 
the hand not approaching full pronation.



CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's residuals of a right wrist ligament injury with 
degenerative changes (major) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.56, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215, 5308 
(2007).

2.  The criteria for a compensable evaluation for right elbow 
with olecranon spur (major) bursitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Codes 5019, 5206, 5207, 5213 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in April 2007.  Pursuant 
to the Board's remand instructions, in May 2007, the RO sent 
the veteran a notice letter requesting that the veteran 
furnish the dates and places of any VAMC treatment he 
received, and he was asked to complete, sign, and return the 
VA-Form 21-242, Authorization and Consent to Release 
Information to the Department of Veteran's Affairs, for each 
non-VA doctor and medical care facility that treated him for 
his right wrist and elbow conditions since July 2002, and 
scheduled the veteran for a VA examination.  The VA 
examination was conducted in February 2008; however, the 
veteran did not respond to the May 2007 notice letter with 
the requested information.  

Pursuant to 38 U.S.C. § 5103A(c)(1)-(2), VA's duty to assist 
only extends to records that have been adequately identified.  
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Other than 
for service medical records, it is clear that it is 
ultimately the claimant's responsibility to provide the 
information necessary to identify other relevant records.  
See 38 U.S.C. § 5107(a) (except as otherwise provided by law, 
claimant has responsibility to present and support claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005); Loving 
v. Nicholson, 19 Vet. App. 96, 103 (2005) (finding no error 
under section 5103A for Secretary's failure to obtain records 
that the claimant had not identified); see also Hilkert v. 
West, 12 Vet. App. 145, 151 (1999) (en banc) ("The 
Secretary's duty to assist does not encompass 'a duty to 
prove a claim with the claimant only in a passive role.' " 
(quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992))); 
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the 
duty to assist is not a one-way street). 

Thus, the Board finds that its remand instructions were 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).  The veteran's claim was re-
adjudicated by the Appeals Management Center (AMC) in an 
April 2008 supplemental statement of the case, and the 
veteran's claims have been returned to the Board for further 
review.  

VCAA

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a May 2007 letter notified the veteran that he 
must submit evidence that his service-connected disabilities 
had increased in severity, that his disability rating would 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent, and 
advised him of the types of medical and lay evidence that he 
may submit, including statements from his doctor or other 
individuals who are able to describe the manner in which his 
disability has become worse.  There was no reference, 
however, to the effect of the condition's worsening on the 
veteran's employment and daily life, or to the diagnostic 
criteria for establishing a higher rating for his service 
connected disabilities.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his February 2007 hearing, 
the veteran stated that he was a painter for the U.S. Postal 
service, and that when his right wrist and elbow bother him 
he switches and uses his left hand to paint.  He continued 
that throughout the course of the workday when he experiences 
pain he also takes breaks.  The veteran also discussed his 
work as a painter with the February 2008 VA examiner.  With 
respect to his daily activities, the veteran also discussed 
this at his February 2007 hearing, testifying that he was 
right handed and that he eats with his right hand.  Thus, as 
the Board finds the veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a December 2004 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected disabilities, and that 
subsequently, in April 2008, a supplemental statement of the 
case (SSOC) was issued.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that 
a SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, available VA medical records and available private 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  The veteran 
was also afforded a VA examination in February 2008 in 
connection with this claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Right Wrist Disability

The veteran contends that his service-connected right wrist 
disability is more severe than presently evaluated. 

During a fee basis VA examination in September 2002, the 
veteran reported that he used hot soaks with a brace and 
amelioration for treatment of reddish swelling in his right 
elbow and wrist.  It was noted that he described an ability 
to perform all activities of daily living.  He had been 
working as a painter since 1991.  Examination of his wrist 
revealed that it was grossly within normal limits.  However, 
palpation to the proximal aspect showed some tenderness.  The 
anatomic snuffbox was within normal limits with no pain and 
Phalen's and Tinel's signs were negative.  The veteran had 
right wrist dorsiflexion to 60 degrees compared to 70 on the 
left.  Palmar flexion was to 80 degrees, bilaterally, with 
pain at 80 degrees. Radial deviation was to 20 degrees with 
pain while ulnar deviation was to 45 degrees with no pain.  
With regard to DeLuca, the examiner commented that the 
veteran had mild pain with no evidence of fatigue, weakness, 
lack of endurance or incoordination.  X-ray studies revealed 
degenerative changes of the right radiocarpal joint.  The 
veteran was noted to have no significant limitation of normal 
functioning.  

 He testified at his February 2007 hearing that his 
occupation as a painter requires excessive use of the right 
wrist, causing increased pain.  He also reported experiencing 
constant pain in his wrist.

At the veteran's February 2008 VA examination, physical 
examination of the right wrist revealed some swelling in the 
wrist and some tenderness.  The examiner reported that the 
veteran had no problems dressing and undressing, and that he 
was able to carry out his job, although he did experience 
pain from time to time.  Movements of the right wrist were 
limited compared with the left.  On the right, dorsiflexion 
was 0-20 degrees, palmar flexion was 0-30 degrees, ulnar 
deviation was 0-15 degrees and radial deviation was 0-15 
degrees.  Thus, the examiner reported that the veteran had 
significant loss of motion.  The veteran reported no pain on 
range of motion.  With 3 repetitive motions, the veteran had 
no pain, fatigue, lack of endurance or coordination, although 
he did have some weakened movement.  However, the examiner 
reported that the veteran had no additional limitation of 
motion due to the weakened movement and repetitive motions.  
In addition, X-rays of the right wrist showed some loss of 
cartilage space in the radial carpal joint and intercarpal 
joints, and there was a small osteophyte at the distal end of 
the radius.

In evaluating upper extremity disabilities, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the record 
reveals that the veteran is right handed.

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  A 10 percent rating is 
warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  That is 
the highest schedular disability rating available under that 
Diagnostic Code.  

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214; however, that provision requires the 
presence of ankylosis, a manifestation not present in the 
veteran's case.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Because the veteran is able to 
move his right wrist, a rating in excess of 10 percent is not 
warranted for his right wrist disability under Diagnostic 
Code 5214.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, addressing the impact of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain.  DeLuca, 8 Vet. App. at 206-07.  A review of the 
record, however, shows that there are no additional factors 
which would restrict motion to such an extent that the 
criteria for an increased rating would be justified.  
Specifically, at the September 2002 VA examination, the 
examiner noted that while the veteran had pain with motion at 
80 degrees of palmar flexion, there was no evidence of 
fatigue, weakness, or lack of endurance.  Similarly, the 
February 2008 VA examination, the examiner reported that with 
3 repetitive motions, the veteran had no pain, fatigue, lack 
of endurance or incoordination.  Although some right wrist 
weakened movement was noted, no additional limitation of 
motion due to the weakened movement with repetitive motions 
resulted.  Regardless, because the veteran is already 
receiving more than the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
which, pursuant to Diagnostic Code 5215 is 10 percent, it is 
not necessary to consider 38 C.F.R. § 4.40 and 4.45.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran also has degenerative changes of the wrist due to 
traumatic arthritis.  Traumatic arthritis is rated as 
degenerative arthritis.  Degenerative arthritis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The rating 
criteria provides for a 10 percent rating for X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1) to this Diagnostic Code provides 
that the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under diagnostic 
codes 5013 to 5024, inclusive.

In this case, the veteran is currently receiving the highest 
schedular rating available under Diagnostic Code 5003, or 20 
percent.  Therefore, a rating in excess of 20 percent for the 
veteran's right wrist disability cannot be granted pursuant 
to this diagnostic code.  See Diagnostic Codes 5010, 5003. 

A review of the record indicates that the veteran's right 
wrist disability was previously rated under Muscle Group 
VIII, 38 C.F.R. § 4.73, Diagnostic Code 5308; Function: 
Extension of wrist, fingers, and thump; abduction of thumb.  
Pursuant to this diagnostic code, muscles arising mainly from 
external condyle of the humerus - extensors of carpus, 
fingers, and thumb; supinator, major, are rated as follows: 
slight disability warrants a non-compensable rating; moderate 
disability warrants a 10 percent rating; moderately severe 
disability warrants a 20 percent rating; and severe 
disability warrants a 30 percent rating.

In this case, the currently assigned 20 percent evaluation, 
moderately severe, adequately reflects the level of 
disability in the veteran's right wrist.  At the February 
2008 VA examination, the examiner reported that the veteran's 
right wrist disability had advanced to some extent; however 
he was still able to do his painting job because he persisted 
in this occupation.  This is consistent with the September 
2002 examination report wherein the examiner stated that 
"the veteran has no significant limitations of normal 
functioning at this time."  Thus, the February 2008 VA 
examiner concluded that although the veteran's right wrist 
has progressed to a slight extent, the veteran has a minimal 
amount of disability in the right wrist.  Accordingly, a 
higher evaluation of 30 percent for severe impairment of 
Muscle Group VIII is not warranted based on the medical 
evidence of record.  38 C.F.R. § 4.73, Diagnostic Code 5308.

In sum, for the reasons set forth above, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 20 percent for the 
veteran's residuals of a right wrist ligament injury with 
degenerative changes (major).  Because the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp 2007).


Right Elbow Disability 

The veteran also contends that his service-connected right 
elbow condition has increased in severity, thus warranting a 
compensable disability evaluation.  At his February 2007 
hearing, he testified that he experienced pain when he moved 
his elbow, which sometimes shoots down through his wrist and 
his hand.  He also stated that the pain he experienced is a 
grinding pain because of the spur in his elbow.  As noted 
above, the veteran is right handed. 

At the February 2008 VA examination, physical examination of 
the veteran's elbow revealed that he had flexion of 0-130 
degrees on the left and right.  The veteran's pronation and 
supination on both sides were normal at 0-80 degrees and 0-85 
degrees respectively.  The veteran had no pain with ranges of 
motion, and with 3 repetitive motions, he had no pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
veteran had no additional limitation of motion with 
repetitive motions.  Examination of the olecranon area 
revealed that the veteran had no olecranon bursa.  The 
examiner noted some thickening of the skin, but it was the 
same on both sides.  The examiner also stated that he could 
not detect any tenderness in the elbow area or olecranon 
bursa.  Furthermore, X-rays of the elbow were normal; there 
was a small osteophyte in the region of the olecranon but 
this was within normal limits.  The examiner diagnosed a 
normal right elbow. 

The veteran's right elbow disability is evaluated under 
Diagnostic Code 5019, bursitis.  However, the diseases under 
diagnostic codes 5013 - 5024 are rated on limitation of 
motion of affected parts.  Thus, the veteran's right elbow 
disability will be rated under Diagnostic Codes 5206, 5207 
and 5213.

For limitation of flexion of the forearm, of either the major 
and minor extremity, to 100 degrees, a 10 percent rating is 
warranted; for flexion limited to 90 degrees, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5206.  For 
limitation of extension, of either the major and minor 
extremity, to 60 degrees, a 10 percent evaluation is 
warranted.  Extension limited to 75 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Code 5207.

Despite the veteran's complaints of painful motion, the 
probative evidence does not show that the veteran's right 
elbow disability was manifested by the functional equivalent 
of limitation of flexion of the forearm to 100 degrees or 
less, or limitation of extension to 60 degrees or more.  
DeLuca, supra.  On the contrary, as noted above, during 
examination in February 2008, he had flexion to 130 degrees. 
Although the February 2008 VA examiner did not measure the 
veteran's limitation of extension, based on the objective 
medical evidence, there is no indication that the veteran's 
limitation of extension would be greater than 75 degrees.  In 
this regard, range of motion testing at the February 2008 
examination was performed without complaints of pain and with 
no change in motion or additional limitation with repeated 
testing.  Moreover, the February 2008 VA examiner stated that 
the veteran's right elbow was normal to his examination and 
X-ray.  The examiner found that although the veteran 
complained of pain in the elbow region, he could not pinpoint 
any area of tenderness that the patient suggested.  
Accordingly, the criteria for a higher disability evaluation 
under Diagnostic Code 5206 and 5207 are not met.

Disabilities of the elbow may also be rated based upon 
impairment of supination or pronation under Diagnostic Code 
5213.  Normal range of forearm pronation is from 0 to 80 
degrees and normal range of supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  Under Diagnostic Code 
5213, a 10 percent disability rating is warranted with 
limitation of supination to 30 degrees or less.  Under 
Diagnostic Code 5213, a 20 percent disability is also 
warranted for limitation of pronation with motion lost beyond 
the last quarter of arc, the hand does not approach full 
pronation.  Normal range of forearm pronation is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  The Board notes that at 
the February 2008 VA examination, the veteran exhibited 
normal pronation and supination on both sides.  In light of 
the foregoing, the Board concludes that the preponderance of 
the evidence shows that the veteran's right elbow disability 
is manifested by more than 30 degrees of supination.  DeLuca, 
supra.  Accordingly, the criteria for an increased rating 
based upon supination of the forearm are not met.  Similarly, 
the preponderance of the evidence shows that the veteran's 
right elbow does not result in loss of pronation beyond the 
last quarter of arc, the hand not approaching full pronation.  
Accordingly, the criteria for an increased rating based upon 
pronation of the forearm are not met.

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the veteran does not suffer from additional 
functional impairment that can be attributed to pain and 
weakness caused by his service-connected right elbow 
disability.  At the February 2008 VA examination, the veteran 
was noted to have no additional limitation of motion or joint 
function due to factors such as pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups.  Furthermore, the February 2008 examiner concluded that 
the veteran had a normal right elbow and stated that at that 
time, there were no objective findings to be seen in the 
right elbow.  The examiner observed that the veteran's elbow 
had no effect on his occupation.  The Board therefore 
concludes that the level of disability manifested by the 
veteran's right elbow disability is adequately reflected in 
the currently assigned non-compensable disability evaluation.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for his service 
connected right elbow disability, and the veteran's claim for 
a compensable rating for this disability must be denied.  In 
reaching this decision, the Board has considered the 
veteran's lay statements, including his testimony at the 
February 2007 hearing, but finds that the medical evidence is 
more probative of the degree of the veteran's impairment.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected right wrist 
and right elbow disabilities have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In fact, the 
February 2008 VA examiner indicated that the veteran's right 
elbow disability did not have any affect on his occupation, 
and that although his right wrist disability did affect his 
ability to work if he worked excessively, this affect was 
minimal because the veteran persisted in his occupation.  In 
the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected disabilities under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an increased rating for service-connected 
residuals of a right wrist ligament injury with degenerative 
changes (major), currently rated as 20 percent disabling, is 
denied. 

Entitlement to a compensable disability rating for service-
connected right elbow with olecranon spur (major) bursitis is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


